Exhibit 10.5
ABM INDUSTRIES INCORPORATED
RESTRICTED STOCK UNIT AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of ABM Industries Incorporated (the “Company”) has approved a grant
to you (the “Grantee”) of Restricted Stock Units (“RSUs”) pursuant to the ABM
Industries Incorporated 2006 Equity Incentive Plan (the “Plan”), as described
below.

     
Grantee Name:
  (Name)
 
   
Number of RSUs Granted:
  (# RSUs)
 
   
Date of Grant:
   
 
   
Vesting Schedule:
  (specify)

Provided you continue to provide services to the Company or any subsidiary or
parent of the Company through the applicable vesting date, the RSUs will vest
and restrictions will lapse as provided above. Unvested RSUs may be subject to
forfeiture if you terminate employment before the vesting date, as set forth in
the Plan, the Statement of Terms and Conditions and Attachment 1 attached
hereto. In addition, unvested RSUs, shares received in connection with the
vesting of RSUs and amounts realized on the sale of such shares may be subject
to forfeiture under the circumstances set forth in the Plan and the Statement of
Terms and Conditions.
Additional Terms: o If this box is checked, the additional terms and conditions
set forth on Attachment 1 hereto are applicable and are incorporated herein by
reference. (No document need be attached as Attachment 1).
By their signatures below, the Company and the Grantee agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement (including
Attachment 1, if applicable) and by the provisions of the Plan and the Statement
of Terms and Conditions attached hereto. The Plan and the Statement of Terms and
Conditions are incorporated herein by reference. Capitalized terms not defined
herein shall have the meanings ascribed to them in the Plan or in the Statement
of Terms and Conditions, as applicable.
The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the
RSUs subject to all of their terms and conditions. The Grantee acknowledges that
there may be adverse tax consequences upon settlement of the RSUs or disposition
of the shares, if any, received in connection therewith and that Grantee should
consult a tax adviser prior to such settlement or disposition.
Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to Erin Andre, ABM Industries
Incorporated, 551 Fifth Avenue, Suite 300, New York, New York 10176.

              ABM INDUSTRIES INCORPORATED   GRANTEE
 
           
By:
                     
 
           
 
           
 
           
Date:
      Date:    
 
           

Attachments:   Attachment 1 (Additional Terms and Conditions)
2006 Equity Incentive Plan
Statement of Terms and Conditions
Prospectus

 

 



--------------------------------------------------------------------------------



 



Attachment 1
Additional Terms and Conditions
[Insert any applicable additional terms and conditions.]

 

 